DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on October 23, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,448,087 and 10,085,057 has been reviewed and is accepted. The terminal disclaimer has been recorded.

	Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Kitazato’542 teaches receiving a broadcast stream including a plurality of services, however the prior art fails to teach or suggest “A receiving device, comprising: a receiver configured to receive a broadcast stream, the broadcast stream including a plurality of services, each of the plurality of services including one or a plurality of components and a first control signal transmitted by a unidirectional transport session; and processing circuitry configured to process the one or the plurality of components constituting a particular service of the plurality of services included in the broadcast stream, and process the first control signal of the particular service received from signals transmitted by the unidirectional transport session according to an Internet Protocol (IP) address, wherein each of the plurality of services is associated with a different IP address that is contained in packets of the one or the plurality of components and the first control signal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kitazato et al. (US Pub. 2011/0289542) discloses a content reception device and method.
	Kitazato et al. (US Pub. 2013/0201399) discloses a receiving apparatus, receiving method, and program.
	OH et al. (US Pub. 2016/0173945) discloses a method for transmitting/receiving broadcast signal in hybrid broadcasting system.
	Lee et al. (US Pub. 2013/0305308) discloses a method for transmitting a broadcasting service.
	Kitahara et al. (US Pub. 2016/0360283) discloses a receiving apparatus, method, transmitting apparatus, and method. 
	Takahashi (US Pub. 2016/0301968) discloses a receiving apparatus, method, transmission apparatus, and method.
	Fay (US Pub. 2015/0007242) discloses a distribution system, reception apparatus, and method for transitioning to new services. 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 26, 2021